                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


DEVLIN DEAN DAVEY,

              Plaintiff,

      v.                                            Case No. 20-CV-651

KEVIN KREMBS, et al.,

              Defendants.


                                      ORDER


      On July 17, 2020, I screened the pro se complaint filed by plaintiff Devlin Dean

Davey and permitted him to proceed on Eighth Amendment claims against Dr. Kevin

Krembs and two unknown defendants: a Jane Doe Registered Nurse and a John or

Jane Doe Health Services Unit Personnel responsible for scheduling his

appointments at Dodge Correctional Institution (“DCI”). (ECF No. 8.) I added DCI

Warden Jason Benzel as a defendant for the limited purpose of helping Davey identify

the names of the two Doe defendants. (Id. at 9.)

      Davey has submitted a letter in which he identifies Abby L. Buwalda as the

Jane Doe Registered Nurse. (ECF No. 11.) I will construe his letter a motion to

substitute defendant Buwalda for the Jane Doe placeholder. So construed, I will grant

the motion. Because Buwalda is alleged to be a state employee at DCI, I will direct

service under the informal service agreement between the Wisconsin Department of

Justice and this court. A copy of the complaint (ECF No. 1), the screening order (ECF




           Case 2:20-cv-00651-NJ Filed 09/14/20 Page 1 of 3 Document 13
No. 8), Davey’s letter (ECF No. 11), and this order shall be electronically transmitted

to the Wisconsin Department of Justice for service on Abby L. Buwalda at DCI.

      Davey also seeks to add Kelly “Doe” (Davey does not know her last name) at

RCI, Shaune M. Huban at DCI, Racine Correctional Institution (“RCI”) Warden Paul

Kemper, and RCI Health Services Unit Manager Mrs. Vasquez as defendants. Davey

did not include allegations against these defendants in his complaint. He states that

Kelly Doe was responsible for scheduling his appointments at RCI. (ECF No. 11 at 1.)

But in the screening order I permitted him to proceed against the person responsible

for scheduling his medical appointments at DCI. His discussion of these persons in

his letter is, in effect, an attempt to amend his complaint to add these defendants.

Davey’s attempt to amend his complaint does not comply with the court’s local rules

regarding amended pleadings, Civil L. R. 15, so I will deny his request to add these

defendants. See Hinterberger v. City of Indianapolis, 966 F.3d 523, 528 (7th Cir. 2020)

(“[D]istrict courts may require strict compliance with their local rules.”); Smith v.

Adams, 804 F. App’x 390, 391 (7th Cir. 2020) (same for pro se plaintiffs).

      I will keep DCI Warden Benzel as a defendant to help Davey identify the DCI

personnel responsible for scheduling his appointments. Warden Benzel’s obligation

to respond remains limited as described in the screening order. (ECF No. 8 at 13–14.)

Davey must identify the remaining John or Jane Doe defendant by October 24, 2020

(sixty days from the date that the attorney for Warden Benzel entered her

appearance) or advise the court why he is unable to do so. (Id. at 14.) If he does



                                          2



         Case 2:20-cv-00651-NJ Filed 09/14/20 Page 2 of 3 Document 13
neither, I will dismiss the remaining DCI Doe defendant, and this case will proceed

against only the two named defendants, Kevin Krembs and Abby L. Buwalda.

      THEREFORE, IT IS ORDERED that Davey’s letter (ECF No. 11) is

construed as a motion to substitute and, so construed, is GRANTED. The Clerk of

Court is directed to add Registered Nurse Abby L. Buwalda as a defendant. The John

or Jane Doe placeholder shall remain until Davey identifies the remaining John or

Jane Doe defendant.

      IT IS FURTHER ORDERED that the complaint, the screening order,

Davey’s letter, and this order shall be electronically transmitted to the Wisconsin

Department of Justice for service on Abby L. Buwalda at DCI under the informal

service agreement between the Wisconsin Department of Justice and this court. It is

ORDERED that, under the informal service agreement, defendant Buwalda shall

file a responsive pleading to the complaint within sixty (60) days.

      IT IS FURTHER ORDERED that to the extent Davey seeks to amend his

complaint, that request is DENIED.

      IT IS FURTHER ORDERED that DCI Warden Jason Benzel shall remain

on this case for the limited purpose of assisting Davey in identifying the remaining

John or Jane Doe defendant.

      Dated in Milwaukee, Wisconsin this 14th day of September, 2020.

                                              BY THE COURT:


                                              NANCY JOSEPH
                                               ___ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _____ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___




                                              United States Magistrate Judge

                                          3



         Case 2:20-cv-00651-NJ Filed 09/14/20 Page 3 of 3 Document 13
